DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claims 1-20 are pending and have been examined in this application. 
Claims 1-20 are original; claims 19-20 are withdrawn;
Claims 1-20 are rejected herein.
Information Disclosure Statement
As of the date of this action, an information disclosure statements (IDS) have been filed on 04/06/2022 and on 06/03/2022 and reviewed by the Examiner.
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on 11/08/2022 is acknowledged.
Regarding Applicant’s request requiring the clarification on reason for not calling the Applicant. The Examiner have used item option of item iii. The Examiner contend that since, the Country and State of Applicant is listed as Republic of Korea; majority of the foreign Applicant in the Examiner’s art/search area require either written restriction requirement or takes longer than expected time to respond. However, to promote the compact prosecution and considering the remarks, the Examiner has made the note to call the Applicant to resolve the issues.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "the position" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
The recitation of claim 1 wherein “…a bracket coupled to a body of the compressor…” renders the claim indefinite because it is unclear whether the Applicant intends to recite the function of the bracket being configured to be coupled to the compressor or whether the compressor is positively claimed. Recitation of claim 4 wherein “…wherein the sleeve is properly spaced on the compressor by a shim…” renders the claim indefinite for the same reason noted above.
Claim 11 is indefinite because it is unclear how many compressors are being claimed. In other words, it is unclear whether the term “a compressor” recited in line 2 is referring to the compressor recited in cline 1 or to some other element because they are given the same designation “a compressor”.
Claim 13 is indefinite because it is unclear whether the term “a bracket having a plate” recited in line 2 is referring to the bracket and the plate recited in claim 11 or to some other element because they are given the same designation. 	Claims 16 and 18 contains similar issue with respect to the term “a sleeve”.
Claim 15 is indefinite for the following reasons: 		 a) 	It is unclear whether the term “a sleeve” recited in line 2 is referring  			to the sleeve recited in claim 11 or to some other element because  			they are given the same designation. 
  	b) 	The recitation “ring-like portion” renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).
 	c) 	The recitation “an outer surface” recited in line 4 is creating  			ambiguity as to how many outer surfaces of the ring like portion are  			being claimed because they are given the same designation.  
Dependent claims 2-10, 12, 14 and 17 are rejected based on their respective dependencies.
Appropriate correction/explanation is required.
	
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 8 and 9 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Zhao (U.S. Pat. No. 5810322).
Regarding claim 1, Zhao teaches a compressor and aligning device assembly for aligning a compressor in a vehicle comprising:
 	a bracket (Zhao; 21, 23) coupled to a body of the compressor (Zhao; 10), the bracket including a hole (Zhao; 34) formed therein, the hole configured to receive a locating pin (Zhao; 22) that fixes the position of the compressor.
 	Regarding claim 6, Zhao teaches a locating tab (Zhao; 23), wherein a connector for a clutch of the compressor is mounted to the locating tab.	
 	Regarding claim 8, Zhao teaches the bracket (Zhao; 21, 23) includes a brace (Zhao; 21H) and a plate (Zhao; 21V) extending from the brace, wherein the hole (Zhao; 34) is formed through the plate.
Regarding claim 9, Zhao teaches the bracket includes anti-rotational flanges (Zhao; flanges of 23 defining 32) formed thereon.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claims 1, 3 and 5 iare rejected under 35 U.S.C. 103 as being unpatentable over Yilmaz (U.S. Pat. Pub. No. 20170343153 A1) in view of Weber (U.S. Pat. Pub. No. 20090051237 A1).
Regarding claim 1, Yilmaz teaches a compressor and aligning device assembly for aligning a compressor in a vehicle comprising:
 	a bracket (Yilmaz; Figs. 3-7; elements 1, 50) coupled to a body of the compressor (Yilmaz; 10 and/or 60), the bracket including a hole (Yilmaz; 26a and/or holes of 76a) formed therein.
 	However, Yilmaz does not explicitly teach the hole configured to receive a locating pin that fixes the position of the compressor.
Weber teaches the hole configured to receive a locating pin (Weber; 3) that fixes the position of the compressor.
Yilmaz and Weber are analogous because they are from the same field of endeavor or a similar problem solving area e.g. providing a structure for supporting an object. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the invention of Yilmaz having the hole configured for receiving pin as disclosed by Weber. The motivation would have been to provide appropriate strength during the retention.
	Regarding claim 3, Yilmaz teaches the bracket (Yilmaz; 1, 50) is configured as a sleeve.
  	Regarding claim 5. Yilmaz teaches the hole is formed in a protrusion (Yilmaz; 76a) extending outwardly from an outer surface of the sleeve.
 Regarding claim 10, Yilmaz teaches the compressor includes a key tab (Yilmaz; tab portion of 70 receiving 50) extending outwardly therefrom and the bracket includes a slot (Yilmaz; slot of 70 receiving 50) for receiving the key tab.
	
	Allowable Subject Matter
Claims 7 and 11-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 4 and 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD IJAZ
Primary Examiner
Art Unit 3631



/Muhammad Ijaz/           Primary Examiner, Art Unit 3631